Citation Nr: 0019927	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-45 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
pain due to undiagnosed illness.

2.  Entitlement to service connection for right knee pain due 
to undiagnosed illness.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to October 
1993, include service in the Southwest Asia Theater of 
operations.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

Initially this claim included the following issues: 
entitlement to service connection for a right ankle sprain; 
entitlement to service connection for residuals of pneumonia; 
entitlement to service connection for bilateral knee pain due 
to undiagnosed illness; entitlement to service connection for 
bilateral shoulder pain due to undiagnosed illness; and 
entitlement to service connection for fatigue due to 
undiagnosed illness.  In January 2000, the Board denied the 
first two issues noted above, and remanded the remaining 
three issues to the RO for additional development.  While the 
case was in remand status, the RO granted service connection 
for a left knee disability and for chronic fatigue, and 
continued the denial of service connection for a bilateral 
shoulder disability and for a right knee disability.  The 
case has been returned to the Board and is ready for further 
review.   


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War from October 1990 to 
April 1991.  

2.  The record contains no objective indications of a chronic 
bilateral shoulder disability or a chronic right knee 
disability either during service or to a degree of disability 
of 10 percent or more during the presumptive period.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral shoulder disability due to an undiagnosed illness 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

2.  The claim of entitlement to service connection for a 
right knee disability due to an undiagnosed illness is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing the VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, the VA added 
38 C.F.R. § 3.317, which defines qualifying Persian Gulf 
service, as well as establishing the presumptive period for 
service connection and a broad but nonexclusive list of signs 
or symptoms which may be representative of undiagnosed 
illnesses for which compensation may be paid.  These "signs 
or symptoms" include: fatigue; signs or symptoms involving 
skin; headaches; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the upper or lower respiratory system; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (1999).  The signs 
and symptoms can include both objective evidence perceptible 
to an examining physician and other, non-medical indicators 
that are capable of independent verification, such as time 
lost from work, evidence that the veteran has sought medical 
treatment for symptoms, evidence affirming changes in the 
veteran's appearance, physical abilities, and mental and 
emotional attitude.  38 C.F.R. § 3.317 (a)(2) (1999); 60 Fed. 
Reg. 6660, 6663 (Feb. 3, 1995).

The regulation establishes that the disability must be 
manifest either during active service in the Southwest Asia 
theater of operation during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001. 38 C.F.R. § 3.317(a)(1)(i) (1999).  To be compensable 
under 38 C.F.R. § 3.317, the disability cannot be attributed 
to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii) 
(1999).  Disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(3) (1999).

A well-grounded claim for benefits under 38 U.S.C. § 1117 and 
38 C.F.R. § 3.317 requires the following: 1) Active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; 2) The manifestation 
of one or more signs or symptoms of undiagnosed illness; 3) 
Objective indications of chronic disability during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and 4) A nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999).

Many of the signs and symptoms identified in 38 C.F.R. § 
3.317(b) are susceptible to lay observation by the veteran or 
other persons, and do not require medical evidence.  However, 
some instances require medical evidence to establish a well-
grounded claim, where the sign or symptom is not reasonably 
susceptible of observation by lay persons.  See VAOPGCPREC 4-
99, para. 9 (May 3, 1999).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or a 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, including Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317(d) (1999).  The Persian Gulf War period began 
on August 2, 1990 and continues through a date yet to be 
prescribed by Presidential proclamation or law. 38 C.F.R. § 
3.2(i) (1999).

In the instant case, the veteran has established service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  The record indicates service in Southwest Asia 
from October 1990 to April 1991.  

The service medical records show no complaint or treatment 
for bilateral shoulder complaints or for right knee 
complaints.  On examination in July 1993, the veteran 
reported not currently or ever having shoulder pain or knee 
problems, and musculoskeletal examination was normal.  

The veteran was examined by VA in March 1996, and the veteran 
reported that his shoulders and right knee ached all of the 
time.  It was noted that on examination of the shoulders, 
there were no external abnormalities.  The veteran could 
raise both shoulders to 180 degrees, which the examiner 
indicated was normal.  The veteran could clasp his hands 
behind the back of the head and behind the small of the back 
in what was described as being normal.  It was noted that he 
could inscribe circles with rotating his arms in a normal 
manner with equal agility.  Both knees could be flexed to 130 
degrees.  There was no knee inflammation, tenderness, 
deformity or effusion.  X-rays of the right knee were normal.  
X-rays of the shoulders showed cystic changes of bones.  The 
pertinent diagnoses were, aching of the right knee and 
shoulders for reasons not apparent.  

On VA examination in September 1997, bilateral knee crepitus 
was noted.   On VA examination in February 2000, the veteran 
gave a history of shoulder joint pains and knee joint pain 
since 1993.  It was noted that the veteran squatted with 
creaking knee and stiffness, but no pain.  There were no 
gross joint deformities of any interphalangeal joints of the 
shoulder.  Range of motion of the right shoulder was to180 
degrees with pain at 170 degrees; abduction was to 180 
degrees with pain and 170 degrees without pain; external 
rotation was to 45 degrees with pain and 35 degrees without 
pain; and internal rotation was to 35 degrees with pain and 
to 25 degrees without pain.  The left shoulder showed full 
range of motion and no pain in all directions.  

The knee joints showed creaking on flexion and extension.  
Flexion was to 140 degrees with soreness on the right and to 
130 degrees without soreness.  Extension of 0 degrees with 
soreness and -10 degrees of no soreness on the right.  There 
was no instability or laxity.  X-rays of the shoulders and 
knees were normal.  The pertinent diagnoses were; right 
shoulder strain and right knee strain--previous X-rays are 
all negative in the joints, shoulder X-rays are normal and 
knee X-rays are normal.  The examiner opined that there was 
no definite disability/pathology of the shoulders or knees 
found.  It was reported that since the veteran claimed pain 
in these joints, a diagnosis of strain was made.  It was 
pointed out that X-rays were negative and that strain could 
not be attributed to any specific service related incident.  
It was reported that the etiology was unknown.  

As to well groundedness, the veteran did serve in the in the 
Southwest Asia Theater during the Persian Gulf War.  Thus, 
the first requirement is met.  The veteran claims pain as a 
symptom of undiagnosed illness of the shoulders and right 
knee.  The signs and symptoms enumerated by the regulation 
include joint pain.  Pain in the right knee has been noted on 
repeated VA examinations with a diagnosis of knee strain.  
Pain in the shoulders has also been complained of and strain 
has been diagnosed.  As such, the second requirement for well 
groundedness has been satisfied.  

However, there are no objective indications of a chronic 
disability in service or to a compensable degree within the 
presumptive period.  The veteran's bilateral shoulder pain 
and right knee joint pain were not noted during his active 
military service, and were not documented in the record until 
1996, several years after service discharge.  Thus, chronic 
disability is not shown.  

As to objective findings of compensable disability, under 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999), a compensable evaluation for a knee disability 
requires slight recurrent subluxation or lateral instability, 
limitation of flexion to 45 degrees or less, or limitation of 
extension to 10 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257, 5260, 5261 (1999).  The VA examiner has 
noted that there was no instability or laxity of the right 
knee.  Motion was full with pain at 170 degrees.  Thus, under 
the regulations, the criteria for a compensable evaluation 
for a right knee disability have not been met.  

A compensable evaluation for a shoulder disability is not 
shown since there is no evidence of ankylosis, limitation of 
arm motion to shoulder level or malunion.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5201 and 5202 (1999).  Motion 
has most recently been noted to be normal in the left 
shoulder with no pain.  In the right shoulder, flexion was 
full with pain at 170 degrees, and abduction was full.  
Motion was decreased on rotation with pain.  However motion 
was not limited to shoulder level.  In addition, there is no 
evidence of dislocation or nonunion of the clavicle or 
scapula, therefore consideration of the veteran's disability 
under Diagnostic Code 5203 would not entitle the veteran to a 
compensable evaluation.  

There is no objective indication that the veteran's right 
knee or bilateral shoulder pain were chronic during service 
or have ever been manifest to a degree of disability of 10 
percent or more.  Without such objective indications, the 
veteran's claims cannot be well grounded. See VAOPGCPREC 4-99 
(May 3, 1999).

The representative has argued that disability to a 
compensable degree has been shown since the veteran has pain 
of the right knee and the shoulders.  The Board has 
considered the effect of pain on motion in this determination 
based on DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, 
the Board must address whether the veteran's right knee 
disability and bilateral shoulder disability warrant 
consideration as compensable pursuant to 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint.  It is noted that the veteran has motion 
of the right knee to 130 degrees prior to having pain.  Thus, 
while motion has been noted to be full, functionally, pain 
limits his motion to that degree.  This amount does not meet 
the criteria for a compensable evaluation based on limitation 
of motion of the knee.  Additionally, pain limits his 
shoulder flexion on the right to 170 degrees.  This finding 
does not show that the veteran has a right shoulder 
disability that is compensably disabling.  The left shoulder 
has no limitation of motion and no pain.  A compensable 
evaluation for painful motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, is also not warranted since X- rays of 
the veteran's shoulders and knees revealed no evidence of 
arthritis.

The Board thus finds that the claims are not well grounded.  
The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment of in service or shortly thereafter 
would be helpful in establishing well-grounded claims, as 
well as medical documentation showing disability to a 
compensable degree.  Robinette v. Brown, 8 Vet. App. 69 
(1995).



ORDER

Service connection for a right knee pain due to undiagnosed 
illness is denied.  

Service connection for bilateral shoulder pain due to 
undiagnosed illness is denied.   



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

